
	

113 HRES 552 IH: Celebrating the 50th anniversary of the 1964 World’s Fair in Queens, New York.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 552
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Crowley (for himself, Mr. Engel, Mr. Grimm, Mr. Higgins, Mr. Israel, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Mr. Nadler, Mr. Owens, and Mr. Rangel) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Celebrating the 50th anniversary of the 1964 World’s Fair in Queens, New York.
	
	
		Whereas the 1964 New York World’s Fair at Flushing Meadows Corona Park in Queens, New York, opened
			 April 22, 1964;
		Whereas Queens had previously hosted the World’s Fair in 1939, which inspired the fair 25 years
			 later;
		Whereas over 51,000,000 people attended the 1964 World’s Fair over its two seasons, setting a new
			 record for international expositions;
		Whereas the theme for the 1964 World’s Fair was Peace Through Understanding;
		Whereas the enduring symbol of the fair was the Unisphere, a 12-story high steel sphere
			 representing the earth, which was dedicated to Man’s Achievement on a Shrinking Globe in an Expanding Universe;
		Whereas the fair was attended by luminaries such as Dr. Martin Luther King, Jr., and his family,
			 and
			 included tributes to President John F. Kennedy, who had broken ground for
			 the World’s Fair pavilion in December 1962, but had been assassinated in
			 November 1963 before the fair opened;
		Whereas the fair showcased American industry and technology, highlighting innovations of the future
			 and giving many attendees their first opportunity to interact with
			 computers, color televisions, and other then-modern marvels;
		Whereas the fair hosted a wide variety of countries and demonstrated a major commitment to
			 international culture, for which Queens has become famous;
		Whereas the fair featured well-known displays from around the world, including the Dead Sea Scrolls
			 and Michelangelo’s Pieta, displayed internationally for the first time;
		Whereas the fair recognized America’s space program by displaying the Aurora 7 spacecraft piloted
			 around the earth by Scott Carpenter, as well as models of Gemini and
			 Apollo rockets and spacecraft;
		Whereas the fair demonstrated an architectural style and exhibits that would go on to become icons
			 of American culture, including the first Ford Mustang and Disney’s It’s A Small World exhibit;
		Whereas numerous states hosted pavilions exhibiting local industries and cuisine, reflecting the
			 diversity of our nation;
		Whereas New York City exhibited the Panorama of the City of New York that today is on permanent exhibit at the Queens Museum and continues to be updated to reflect the
			 ever-changing cityscape of New York City;
		Whereas New York State hosted the event from its Tent of Tomorrow pavilion, featuring the largest cable suspension roof in the world and a terrazzo floor with a
			 large scale replica of a New York State highway map;
		Whereas the New York State Pavilion was added to the National Register of Historic Places in 2009;
		Whereas the legacy of the World’s Fair remains strong in Queens, as the investments in Flushing
			 Meadows Corona Park made for the fair created an enduring urban green
			 space that has been used by generations of New Yorkers;
		Whereas many of the World’s Fair structures are still used today by Queens institutions like the
			 New York Hall of Science, Queens Zoo, Queens Theater and Queens Museum,
			 which also incorporates structures from the 1939 World’s Fair and was a
			 temporary home for the United Nations General Assembly;
		Whereas the Unisphere, New York State Pavilion and the flying-saucer-shaped observation towers have
			 become recognized symbols of the World’s Fair and key landmarks of
			 Flushing Meadows Corona Park;
		Whereas the 1964 World’s Fair and its legacy are a point of pride for the borough of Queens and its
			 residents; and
		Whereas in the 50 years since the last World’s Fair, New York City has continued to enhance its
			 reputation as a center of commerce, innovation, technology, and
			 international culture: Now, therefore, be it
	
		That the House of Representatives—
			(1)celebrates the 50th anniversary of the 1964 New York World’s Fair;
			(2)recognizes the achievements of the 1964 World’s Fair and its lasting legacy in not only technology,
			 industry, and entertainment, but in the hearts and minds of America; and
			(3)commends the City of New York and the borough of Queens for their furthering of the ideals and
			 themes of the 1964 World’s Fair over the past 50 years.
			
